DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacques L. Etkowicz on 4/11/2022.
The application has been amended as follows: 
Claim 1 lines 22-23 (mail date 4/1/2022) should be - using the roll angle (λE).
Claim 3 lines 9-10 (mail date 4/1/2022) should be - using the roll angle (λE).
Claim 15 line 23 (mail date 4/1/2022) should be - using the roll angle (λE).
Examiner notes that there is support for the claim amendments on page 14 of the instant application specification which discusses using the method of the invention in a variety of vehicle systems including control systems.


Allowable Subject Matter
Claim 1-12, 14-15 are allowed. 
Claim 13 is cancelled.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim(s) 1-12, and 14-15, the closest prior art of record, Seiniger et al., US 2009/0222164 (hereinafter Seiniger), teaches the following:
Regarding claim 1, Seiniger teaches determining, by a processor of the vehicle,  a first roll angle variable (λ1) from an acquired rolling rate (                        
                            
                                
                                    
                                        
                                            λ
                                        
                                        ˙
                                    
                                
                                
                                    M
                                
                            
                        
                    ) of the vehicle (e.g. “A first roll angle variable (λ1) is determined from the rolling rate (                        
                            
                                
                                    
                                        
                                            λ
                                        
                                        ˙
                                    
                                
                                
                                    M
                                
                            
                        
                    )”, see abstract) using a first method (e.g. “a first roll angle variable is determined from an acquired rolling rate of the vehicle using a first method“, see paragraph [0010]); 
determining, by a processor of the vehicle, a second roll angle variable (λ2) from one or more further vehicle movement dynamics characteristic variables using a second method (e.g. “ A second roll angle variable (λ2) is determined from one or more vehicle movement dynamics characteristic variables (i.e. the using a second method)”, see abstract);  
calculating, by a processor of the vehicle, the roll angle (λE) as a combination of at least the first roll angle variable (λ1) and the second roll angle variable (λ2) (e.g. “The roll angle (λE) is calculated on the basis of the roll angle variables (λ1, λ2)”, see abstract) by:
calculating a first combination, by combining the first roll angle variable of the first method hiqh-passed filtered with a first cutoff frequency (e.g. “the first roll angle variable (i.e. the roll angle variable of the first method) and the second roll angle variable of the second method low-passed filtered with the first cutoff frequency (e.g. “filter the second roll angle variable (i.e. roll angle variable of the second method) with a low pass filter before it is used to calculate the roll angle since the relationships between the vehicle movement dynamics characteristic variables which form the basis of the determination of the second roll angle variable apply only in the case of steady-state cornering. A high pass filter with a cut-off frequency of approximately 0.05 Hz (i.e. the first cutoff frequency) is particularly preferred “, see paragraph [0017]),
However the prior art, alone or in combination, fails to teach 
calculating a second combination, by combining the roll angle variable of the first method high-passed filtered with a second cutoff frequency and the second roll angle variable of the second method low-passed filtered with the second cutoff frequency, and 
calculating a third combination as the roll angle (λE), by combining the results of the first combination low- passed filtered with a third cutoff frequency and the results of the second combination high-passed filtered with the third cutoff frequency, and 
wherein the first, the second and the third cutoff-frequencies are different and controlling, by the processor of the vehicle, an operation of the vehicle using the roll angle. 
Dependent claims 2, 4-12 also distinguish over the prior art for at least the same reasons as claim 1.
Claim 15 has nearly identical language to claim 1 and is allowable for the same reasons.
Regarding Claim 3 Seiniger teaches determine a roll angle (λE) of a vehicle, comprising: determining, by a processor of the vehicle, a first roll angle variable (λ1) from an acquired rolling rate (                        
                            
                                
                                    
                                        
                                            λ
                                        
                                        ˙
                                    
                                
                                
                                    M
                                
                            
                        
                    ) of the vehicle using a first method; determining, by the processor of the vehicle, a second roll angle variable (λ2) from one or more further vehicle movement dynamics characteristic variables using a second method; calculating, by a processor of the vehicle, the roll angle (λE) as a combination of at least a first roll angle variable (λ1) and a second roll angle variable (λ2).
However the prior art, alone or in combination, fails to teach controlling, by the processor of the vehicle, an operation of the vehicle using the roll angle (λE), wherein the combination comprises multiple levels, wherein each level comprises at least one filtering step and at least one combination step and wherein the number of levels is x, wherein the y-st level comprises 2x-y+1 filtering steps and 2x-y combination steps,, wherein the output of level y is the input of level y+1, and wherein in particular in the y-st level 2x-y cutoff frequencies are applied in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Catherine T. Rastovski/           Primary Examiner, Art Unit 2862